DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 09/08/22 has been entered.
The amendment filed on 09/08/22 has been entered.
Applicant amended Claims 1, 8, 10, 12, and 21, and cancelled previously examined Claim 3 and withdrawn from examination Claim 15.

Status of Claims
Claims 14 and 16-20 stand withdrawn from consideration as belonging to an invention not chosen for examination.
Claims 1, 2, 4-13 and 21 are examined on merits herein. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 10: Claim 10 recites: “The method of claim 1, wherein the method further comprises after purging the second reactant and second reaction byproducts, contacting the substrate with the first reactant for a second time”. The recitation is unclear, since Claim 10 depends on Claim 1, which states: “after purging the second reactant and second reaction byproducts, contacting the substrate with a third reactant”, as such Claim 10, due to dependency on Claim 1, contains contradicting statements, and it is not clear if a second reactant shall be used after purging the second reactant and its byproducts or the third reactant. In addition, it is not quite clear if remains of the first reactant and its byproduct for Claim 10 shall be removed or not before depositing the third reactant.
Appropriate correction is required to clarify the claim language. Examiner suggests creating Claim 10 as an independent claim, incorporating all appropriate limitations of Claim 1 and stating that remains of the first reactant and its byproducts after the second deposition of the first reactant are removed before contacting the structure with a third reactant.
For this Office Action, Examiner interpreted Claim 10 as an independent claim created as explained above.
In re Claim 11: Claim 11 recites: “The method of claim 10, wherein the deposition cycle is repeated two or more times”. There is a lack of antecedent basis for using article “the” with “deposition cycle”, since the amended Claim 10 deleted a recitation of “a deposition cycle”. In addition, it is unclear what cycle is considered “a deposition cycle” – a cycle with only two reactants or a cycle with three reactants. 
Appropriate correction is required to clarify the claim language.
For this Office Action, since the Examiner does not known the intent of the Applicant, Claim 11 was interpreted as: “The method of claim 10”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0126300) in view of Maes et al. (US 2006/0211259) and Gealy et al. (US 2012/0202358).
In re Claim 1, Park teaches a method (such as an atomic layer deposition, ALD, paragraph 0070) for forming a doped metal oxide film 126 (Fig. 2C, paragraphs 0072-0074) on a substrate (comprised layers from 100 to 120), comprising (paragraph 0074): 
contacting a substrate with a first reactant comprising a metal source (such as Hf or Zr); 
purging the first reactant (paragraph 0074);
after purging the first reactant, contacting the substrate with a second reactant comprising a silicon source, wherein the silicon source is a dopant precursor for the doped metal oxide film (paragraph 0072); 
purging the second reactant (paragraph 0074); and 
after purging the second reactant, contacting the substrate with a third reactant comprising an oxide source (paragraph 0074).
Park does not explicitly teach materials of reactants (precursors), including a metal halide as a metal source and a hydrogenated (e.g., comprised hydrogen) source as a dopant source, wherein the hydrogenated source is selected from the groups consisting of a silane, having a formula SixH(2x+2) or a cyclic silane, and a germane, having a formula GexH(2x+2) or is cyclic germane.
Park does not state that purging the first or second reactant includes also purging first or second reaction byproducts.
Park does not teach that the doped metal oxide film comprises a structure depending on the order of the contacting the substrate with the first reactant, the contacting the substrate with the second reactant, and the contacting the substrate with the third reactant.
Maes teaches that a metal source (Fig. 8, paragraph 0052) for creation a metal oxide by an ALD includes a metal halide (such as a HfCl4, for creation a HfO2, or, as obvious from Fig. 8 and paragraph 0052, a zirconium halide, inherently including ZrCl4 – for creation of zirconium oxide), and that a silicon source (paragraph 0047) could be a hydrogenated source, such as silane, e.g., SiH4 or a cyclic silane (APTEC, e.g., a 3-aminopropyltriethoxy silane, paragraph 0023). Although paragraph 0047 is directed to a chemical vapor deposition (CVD), Maes’ reactor is applicable and used for both, a CVD and an ALD (paragraph 0026), and it is known in the art (see, for example, Buchanan, US 6,984,591, or see paragraph 0022 of Gealy, also cited below) that precursors (reactant) used for a CVD are applicable for an ALD. Maes further teaches (Fig. 8, paragraph 0051) that each purging step includes removal not only remains of the reactant used, but also removal of byproducts.
Park and Maes teach analogous art directed to a method for creation of a metal oxide film by an ALD, and one of ordinary skill in the art at the time of filing the application would have had a reasonable expectation of success in modifying the Park method in view of the Maes method, since the methods are from the same field of endeavor, and Maes method created successfully used device layers.
It would have been obvious for one of ordinary skill in the art at the time of filing the application to modify the Park method by using a metal halide source as the first reactant and using a hydrogenated source, such as a silane or a cyclic silane, as the second reactant, to enable creation of the doped metal oxide film.
It would have been further obvious for one of ordinary skill in the art before filing the application to removing during each purging step not only a corresponding reactant gas, but also a corresponding reaction byproduct, allowing to create a purer film, e.g., the film of a better quality.
Although Park teaches that a sequence of different precursors applications (such as comprised an order of application of a metal precursor, a dopant precursor and an oxide precursor, paragraph 0074) leads to creation of an amorphous structure, Park or Maes does not explicitly state that the structure of the doped metal oxide film depends on the order of the contacting the substrate with the first reactant, the second reactant, and the third reactant. 
Gealy teaches creating a doped dielectric layer comprised sublayers with a crystalline structure and sublayers with an amorphous structure (paragraphs 0049, 0052, Claim 15). Gealy teaches (Fig. 1, paragraphs 0020, 0021, 0032, 0033) that by varying a sequence of precursors/reactants applications, it is possible to change a sublayer structure in both – in a dopant profile or/and in a crystallinity profile (paragraphs 0020-0021).
Park/Maes and Gealy teach analogous art directed to metal oxide films doped with silicon and created by an ALD, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in understanding of Park/Maes doped metal oxide properties in view of the Gealy teaching, since they are from the same field of endeavor, and Gealy’ method created a successfully used doped metal oxide film.
In view of Gealy, one of ordinary skill in the art before filing the application would understand that a structure of the doped metal oxide film created per Park/Maes depends on the order of applications of reactants, and this structure could be either created or changed based on the manufacturing requirements to the structure and dopant profile of the doped metal oxide film.
In re Claim 2, Park/Maes/Gealy teaches the method of Claim 1 as cited above, including Gealy teaching that an order of precursors/reactants applications influences a structure of the doped metal oxide film, wherein the structure could be amorphous or crystalline.
Gealy does not explicitly teach that the structure of the doped metal oxide film would be a substantially crystalline structure in response to the contacting the substrate with the second reactant occurring after the contacting the substrate with the first reactant and before the contacting the substrate with the third reactant. However, Gealy teaches using two sequences for creating his films: In one sequence, a metal source was applied first, followed by application of the dopant source and followed by application of the oxide source. In another sequence, a dopant source was applied first, followed by application of a metal source and followed by application of the oxide source. One of these two sequences created a crystalline structure.
Park uses another sequence of application of reactants – a metal source is applied first, followed by application of an oxide source and followed by application of a dopant source (paragraph 0074). This sequence created an amorphous layer (Park, paragraph 0057).
Since there is a demand in the art for doped metal oxide films having a crystalline structure (Gealy, paragraph 0044), it would have been obvious for one of ordinary skill in the art before filing the application to investigate two sequences of precursors applications disclosed by Gealy, to find out which sequence allows creating a crystalline doped metal oxide.
It would have been obvious for one of ordinary skill in the art before filing the application using a first sequence of Gealy for manufacturing the doped metal oxide film, if the manufacturer desires creating a crystalline doped metal oxide layer and the above-conducted experiments conclude that this sequence creates a crystalline doped metal oxide film (Gealy, paragraph 0044): See MPEP 2144.05 and MPEP 2143 KSR Rational (E) Obvious to Try: Choosing from a Finite Number of Identified, Predictable Solutions, with a Reasonable Expectation of Success. 
In re Claim 5, Park/Maes/Gealy teaches the method of Claim 1 as cited above, wherein the metal halide source comprises at least one of titanium tetrachloride (TiCl4) and zirconium tetrachloride (ZrCl4) – as shown for Claim 1, it would have been obvious for one of ordinary skill in the art before filing the application using zirconium tetrachloride as a metal source, wherein it is desirable creating the zirconium oxide.
In re Claim 7, Park/Maes/Gealy teaches the method of Claim 6 as cited above, with Maes teaching the hydrogenated source. 
Maes further teaches (paragraph 0047) that the hydrogenated silicon source comprises at least one of silane (SiH4), disilane (Si2H6), trisilane (Si3H6), or tetrasilane (Si4H10).
In re Claim 8, Park/Maes/Gealy teaches the method of Clam 1 as cited above, including Maes, teaching that the hydrogenated source is a cyclic silane.
In re Claim 9, Park/Maes/Gealy teaches the method of Claim 1 as cited above.
Park does not explicitly teach that selecting the oxide source to comprise at least one of ozone (O3), an oxygen (O) radical, atomic oxygen (O), molecular oxygen (O2), an oxygen plasma, water (H2O), or hydrogen peroxide (H2O2).
Maes teaches (paragraph 0049) that selecting the oxide source to comprise at least one of ozone (O3), an oxygen (O) radical, atomic oxygen (O), molecular oxygen (O2), an oxygen plasma, water (H2O), or hydrogen peroxide (H2O2). 
It would have been obvious for one of ordinary skill in the art at the time of filing the application to use one of the Maes’ taught oxygen sources as the third reactant, to enable creation of the doped metal oxide film.
In re Claim 13, Park/Maes/Gealy teaches the method of Claim 1 as cited above, wherein the doped metal oxide comprises at least one of silicon doped titanium oxide (Ti1-xSixO2), germanium doped titanium oxide (Ti1-xGexO2), silicon doped zirconium oxide (Zr1-xSixO2), germanium doped zirconium oxide (Zr1-xGexO2), silicon doped hafnium oxide (Hf1-xSixO2), or germanium doped hafnium oxide (Hf1-xGexO2): Park teaches (paragraph 0049) Zr1-xSixO2, Zr1-xGexO2, Hf1-xSixO2, or Hf1-xGexO2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park/Maes/Gealy in view of Shang et al. (US 2012/0001172).
In re Claim 4, Park/Maes/Gealy teaches the method of Claim 1 as cited above, including creation of the doped metal oxide film. 
Park further teaches (paragraph 0018) that the dopant comprises from 20 to 24 of atomic percent. 
Although Gealy teaches a doped metal oxide film in which a dopant comprises a larger percentage range including a silicon to metal ratio between 1:30 to 1:2 (paragraph 0035), Gealy does not explicitly teach a layer comprised a single dopant concentration through the entire layer in a range from 2 atomic percent and 15 atomic percent.
Shang teaches a doped metal oxide comprised a dopant in an amount of 5-10% (Claim 11) or in an amount from 2% to 20% (paragraph 0043).
Park and Shang teach analogous art directed to metal oxides doped with a non-metal element, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Park/Maes/Gealy method in view of the Shang disclosure, since they are from the same field of endeavor, and Shang created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Park/Maes/Gealy method of Claim 1 by creating the doped metal oxide layer comprised concentration of dopants taught by Shang, if the doped metal oxide film with such concentration of dopant is required in the art. Note that in accordance of MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al. (US 2013/0280891) and Gealy.
In re Claim 1, Park teaches a method for forming a doped metal oxide film 124 (Fig. 2C, paragraphs 0070-0071) on a substrate by cyclical deposition (such as atomic layer deposition, e.g., ALD), the method comprising (paragraphs 0071-0074):
contacting the substrate (comprising layers from 100 to 120) with a first reactant comprising a metal source (such as Hf or Zr); 
purging the first reactant (paragraph 0074);
after purging the first reactant, contacting the substrate with a second reactant comprising a germanium source (for creating a metal oxide doped with Ge, paragraphs 0058, 0071); and 
purging the second reactant (paragraph 0074); and
after purging the second reactant, contacting the substrate with a third reactant comprising an oxide source (paragraph 0074). 
Park does not explicitly teach materials of his reactants, and, correspondingly, does not teach that the first reactant is a metal halide and the second reactant is a hydrogenated source, wherein the hydrogenated source is selected from the groups consisting of a silane, having a formula SixH(2x+2) or a cyclic silane, and a germane, having a formula GexH(2x+2) or is cyclic germane.
Park does not state that purging the first or second reactant includes also purging first or second reaction byproducts.
Park does not teach that the doped metal oxide film comprises a structure depending on the order of the contacting the substrate with the first reactant, the contacting the substrate with the second reactant, and the contacting the substrate with the third reactant.
Kim teaches that a metal precursor (paragraph 0009) in an ALD method includes a metal halide, while a germanium precursor (paragraphs 0009, 0021) is a hydrogenated source, such as germane (GeH4), digermane (Ge2H6), trigermane (Ge3H8), or tetragermane (Ge4H10).  
Park and Kim teach analogous art directed to a method for creation of a metal oxide film by an ALD, and one of ordinary skill in the art at the time of filing the application would have had a reasonable expectation of success in modifying the Park method in view of the Kim method, since the methods are from the same field of endeavor, and Kim method created successfully used device layers.
It would have been obvious for one of ordinary skill in the art at the time of filing the application to modify the Park method by using (per Kim) a metal halide source as the first reactant and using a germane as the second reactant, to enable creation of the doped metal oxide film.
Gealy teaches (paragraphs 0022 and 0029) that between pulses with different precursors, the reaction chamber is not only purged, but also evacuated, which inherently removes all remaining (non-reacting) reactants and byproducts (paragraph 0029). Gealy further teaches creating a doped dielectric layer comprised sublayers having a crystalline structure and sublayers having an amorphous structure (paragraphs 0049, 0052, Claim 15), wherein (Fig. 1, paragraphs 0020, 0021, 0032, 0033) by varying a sequence of precursors/reactants applications, it is possible to change a sublayer structure, the change in structure includes changing a dopant profile or/and changing a crystalline structure.
In view of Gealy, one of ordinary skill in the art before filing the application would not only conduct purging procedures between pulses with different reactants, as Park describes, but also removes the byproducts, for creation a better purity and quality doped metal oxide.
In view Gealy, one of ordinary skill in the art would understand that a structure of the doped metal oxide film created per Park/Kim depends on the order of applications of reactants, and this structure could be either created or changed based on the manufacturing requirements to the doped metal oxide film. 
In re Claim 6, Park/Kim/Gealy teaches the method of Claim 1 as cited above, wherein, as shown for Claim 1, the hydrogenated source is a germane. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park/Kim/Gealy in view of Senzaki (US 2005/0153571) and Matero (US 2016/0155635).
In re Claim 12, Park/Kim/Gealy teaches the method of Claim 6 as cited above. 
Park, Kim, and Gealy do not teach that a substrate is heated to a temperature between about 120 oC and about 200 oC during the ALD – no temperature is taught.
Senzaki teaches (paragraphs 0008, 0023, 0039) that during ALD of dielectrics comprising a metal oxide and silicon, a deposition temperature is in the range of 100 oC to 400 oC. Matero teaches (paragraphs 0008, 0013, 0015, 0047) that creating a germanium oxide (e.g., when it is required to use germanium precursors), a chamber temperature shall be within the same range.
Park/Kim/Gealy, Senzaki, and Matero teach analogous art directed to an ALT of metal oxides, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Park/Kim/Gealy method in view of the Senzaki and Matero methods, since they are from the same field of endeavor, and Senzaki and Matero methods created successfully operated device.
It would have been obvious for one of ordinary skill in the art at the time of filing the application to use the temperature range used by Senzaki and Matero (e.g., 100 oC to 400 oC) during the ALD of the germanium doped metal oxide layer of Claim 6, to enable its creation. It would be obvious that during the process the substrate (disposed in the same reactor) would be heated to the same temperature that is set in the chamber.
Although the cited references do not explicitly teach the claimed temperature range of Claim 12, in accordance with MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 21 rejected under 35 U.S.C. 103 as being unpatentable over Park/Maes/Gealy in view of Senzaki (US 2005/0153571).
In re Claim 21, Park/Maes/Gealy teaches the method of Claim 1 as cited above. 
Park and Gealy do not teach that a substrate is heated to a temperature between about 120 oC and about 200 oC, since they do not teach a deposition temperature. And Maes teaches that during ALD of a hafnium oxide, a deposition temperature is in a range from 250 oC to 500 oC, e.g., Park/Maes/Gealy does not teach that during the deposition a substrate is heated to a temperature between about 120 oC and about 200 oC.
Senzaki teaches an ALD of hafnium silicon oxynitride layer (HfSiON, paragraphs 0023, 0051) comprising precursors like those used by Park/Maes/Gealy for Claim 1, pointing out that a deposition depends on a deposition pressure, flow rates of reactants and a deposition temperature, wherein the last could be chosen from a range between 100 oC to 400 oC. 
Park/Maes/Gealy and Senzaki teach analogous art directed to an ALD of silicon containing metal oxide films, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Park/Maes/Gealy method in view of the Senzaki method, since they are from the same field of endeavor, and Senzaki created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art at the time of filing the application to modify the Park/Maes/Gealy method of Claim 1 by using a substrate temperature during the deposition taught by Senzaki, e.g., a range between 100 oC to 400 oC, which covers a claimed range between 120 oC and 200 oC. Note that in accordance with MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
Claim 10, as interpreted (e.g., in the assumption that Claim 10 would be an independent claim also citing a third reactant, as explained in the rejection under 35 U.S.C. 112(b)), may contain allowable subject matter in its limitation: “after purging the second reactant and second reaction byproducts, contacting the substrate with the first reactant for a second time” (and following by limitations related to the third reactant).
Reason for Indicating Allowable Subject Matter
The prior art cited by the current Office Action does not teach contacting the substrate with the first reactant twice before using the third reactant. Although an idea of the amended Claim 10 is not new, and a similar limitation is cited by Claim 20 of Kachian et al. (US 2017/0040158), while other prior art, including Jung et al. (US 2014/0120738) or Blumberg et al. (US 2015/0303101), teach that different reactants in the ALD may be repeated different amount of time, the overall Claim 10, as interpreted, contains a few limitations that are not often cited by prior arts and, therefore, it may be viewed as not quite obvious.

Response to Arguments
Applicant’ arguments (REMARKS, filed 09/08/22) have been fully considered.
Responding the argument related to a rejection under 35 U.S.C. 112(b) (REMARKS, page 7), Examiner agrees with the amendment made to Claim 21 which currently has no grounds for rejections under 35 U.S.C. 112(b). However, as the current Office Action shows, the set of examined claims still contains claims (amended 09/08/22) that are rejected under 35 U.S.C. 112(b).
Responding the arguments related to Claim 1 (REMARKS, pages 7-10), in this Office Action, Examiner avoid repeating the arguments related to obviousness of a non-amended Claim 1 that are provided in the Examiner Answer and supported by the Patent Board of Appeal. With respect to new limitations of this claim, the current Office Action shows that they are taught by prior arts.
Responding the arguments related to dependent Claims 2-9, 12, 13, and 21 (REMARKS, pages 10-11), the current Office Action showed that limitations of these claims are obvious.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 09/26/22